t c memo united_states tax_court derk o and julia k pehrson petitioners v commissioner of internal revenue respondent docket no filed date derk o pehrson pro_se richard w kennedy for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure although respondent determined a deficiency and addition_to_tax totaling dollar_figure the amount of deficiency placed in dispute by petitioners within the meaning of sec_7463 does not exceed dollar_figure respondent determined a deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure in petitioners' federal_income_tax for following concessions by the parties the issues remaining for decision are whether petitioners are entitled to an automobile rental_expense_deduction for as a trade_or_business expense under sec_162 and whether petitioners are liable for the addition_to_tax under sec_6651 for failure to timely file a federal_income_tax return some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was salt lake city utah derk o pehrson petitioner husband is a licensed real_estate broker in the state of utah and was engaged in the business of real_estate sales during the year at issue petitioner husband was also employed by colonial mortgage during his wife julia k pehrson petitioner wife was employed as a vice president of hercules credit_union hercules during the year at issue in date petitioners rented a vehicle and drove along with their two young children from salt lake city to orlando florida on their way to orlando the family drove through memphis tennessee and visited graceland the former home of elvis presley the deceased entertainer while in orlando petitioner wife attended a seminar in connection with her job at hercules and petitioner husband and the children visited walt disney world and universal studios the family also visited the kennedy space center at cape canaveral florida and several other tourist attractions during their trip upon departing orlando the family drove north to harrisburg pennsylvania where petitioner husband conducted business with regard to his real_estate sales activity once petitioner husband completed his business the family drove back to salt lake city the entire trip encompassed approximately weeks and the cost for the automobile rental was dollar_figure on their federal_income_tax return which they filed on date petitioners deducted on schedule c profit or loss from business among other expenses dollar_figure for the cost of renting the automobile used to make the aforementioned orlando trip in the notice_of_deficiency respondent made several adjustments including the disallowance of the dollar_figure automobile rental_expense_deduction respondent further determined that petitioners were liable for the addition_to_tax under sec_6651 for failure to timely file a federal_income_tax return prior to trial the parties settled all adjustments in the notice_of_deficiency with the exception of the dollar_figure automobile rental_expense_deduction and the sec_6651 addition_to_tax the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction and that such deduction fits squarely within the ambit of the statute providing the deduction 292_us_435 with respect to the dollar_figure automobile rental expense sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such deductions include traveling expenses_incurred while away from home in the pursuit of a trade_or_business sec_162 traveling expenses include travel fares sec_1 a income_tax regs if expenses for travel to and from a destination are incurred for both business and other purposes such expenses are deductible only if the travel is primarily related to the taxpayer's trade_or_business sec_1_162-2 based on the settlement agreed to which is reflected in the written stipulation filed at trial a rule computation will be necessary regardless of how the court rules on the dollar_figure expense item income_tax regs if a trip is primarily personal in nature expenses are not deductible even if the taxpayer engaged in some business activities at the destination id whether travel is related primarily to the taxpayer's trade_or_business or is primarily personal is a question of fact sec_1_162-2 income_tax regs see also 82_tc_686 the amount of time during the period of the trip that is spent on personal activity compared to the amount of time spent on activities directly relating to the taxpayer's trade_or_business is an important factor in determining whether the trip is primarily personal holswade v commissioner supra the taxpayer must prove that the trip was primarily related to the trade_or_business rule a petitioners contend that the orlando trip was primarily related to petitioner husband's business as a real_estate broker and therefore the dollar_figure automobile rental expense should be deductible on schedule c of their return as a trade_or_business expense petitioners contend further that any sightseeing and other personal activities engaged in during the trip were purely incidental respondent contends that the orlando trip was not primarily related to petitioner husband's trade_or_business as a real_estate broker and therefore the automobile rental expense is not deductible at trial petitioner husband admitted that the portion of the trip to orlando was not related to his trade_or_business of real_estate sales but rather was related to petitioner wife's employment petitioner wife's employer reimbursed petitioners for the cost of sending petitioner wife to the seminar in orlando the total length of the trip wa sec_15 to days petitioner husband admitted further that only days of the trip were attributable to his business activities in harrisburg and days were attributable to petitioner wife's seminar in orlando the remainder of the trip was spent traveling when questioned as to why he did not make a separate trip to harrisburg petitioner husband responded that it was more economical for him to combine the two destinations into one trip the amount of time spent on petitioner husband's business activities was nominal in relation to the entire trip furthermore the date of the trip as well as the travel route were determined primarily by petitioner wife's seminar in orlando petitioner husband had known for at least several months prior to the trip that he needed to conduct business in harrisburg he delayed the conduct of such business however and chose to combine it with petitioner wife's seminar trip as a matter of family convenience and economics on this record the court finds that petitioners' trip was not primarily related to petitioner husband's business as a real_estate broker the two principal factors that lead the court to this conclusion are the personal aspects of the trip and that one leg of the trip also the lengthiest to orlando was not related to petitioner husband's trade_or_business accordingly the court holds that the dollar_figure automobile rental expense is not deductible by petitioners as a trade_or_business expense respondent therefore is sustained on this issue the second issue is whether petitioners are liable for the addition_to_tax under sec_6651 for their failure to timely file a federal_income_tax return sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file a timely return unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax i sec_5 percent of the amount required to be shown on the return for each month beyond the return's due_date not to exceed percent sec_6651 petitioners applied for and received two extensions of time to file their federal_income_tax return the second extension expired on date however petitioners did not file their return until date petitioners contend that their failure to timely file was due to reasonable_cause the court notes further that since petitioner wife's expenses for the orlando trip were fully reimbursed by her employer the automobile rental expense would not be deductible as an unreimbursed employee expense incurred by her because petitioner husband was incapacitated by a back injury and subsequent surgery further in late petitioners sold their home and were forced to store their records as well as other belongings while they lived temporarily with petitioner husband's parents finally in late or early petitioner husband terminated the lease on his office space and had all of his books_and_records placed in storage petitioners contend that their books_and_records both business and personal were inaccessible petitioner husband's back injury occurred in and he underwent surgery in early petitioner husband had made sufficient recovery by date to make a 2-week cross- country drive by automobile moreover petitioner wife was not physically incapacitated during any of this period petitioners' various books_and_records were placed in storage anywhere from late to early the original due_date of petitioners' return was not until date and petitioners received an additional 6-month extension for the filing of their return the court is satisfied that despite their apparent setbacks petitioners were afforded an ample amount of time to assemble their books_and_records and complete their return the evidence is insufficient to show that petitioners' failure to timely file a federal_income_tax return for was due to reasonable_cause and not due to willful neglect petitioners therefore failed to satisfy their burden_of_proof to absolve them of liability under sec_6651 rule a 469_us_241 respondent therefore is sustained on the addition_to_tax under sec_6651 decision will be entered under rule
